Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 16, 2016

                                      No. 04-16-00008-CV

                           IN THE INTEREST OF A.F., A CHILD,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01172
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Notice of appeal was filed in this case on January 6, 2016.

       The appellee’s brief was originally due to be filed on June 13, 2106. On June 10, 2016,
appellee filed a motion for extension of time. This court GRANTS appellee an extension of ten
days. It is ORDERED that appellee’s brief must be filed in this appeal no later than ten days
from the date of this order. Given the disposition deadline for this appeal, NO FURTHER
EXTENSIONS OF TIME WILL BE ALLOWED.




                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court